Citation Nr: 0010508	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-18 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the reduction in the rating for the veteran's 
laceration scar, scalp, from 10 percent to zero percent was 
proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1960 to June 
1962.  His appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The RO proposed that the veteran's evaluation for laceration 
scar, scalp, be reduced in February 1998, and the evaluation 
was reduced by a rating decision of May 1998, effective from 
August 1, 1998.


FINDINGS OF FACT

1.  The veteran's claim with respect to the propriety of the 
reduction is plausible and all relevant evidence necessary 
for an equitable determination has been obtained.

1.  A July 1995 rating decision granted a 10 percent 
evaluation for laceration scar, scalp, effective from July 
27, 1994.

2.  The February 1998 VA examination report, which reflected 
that there was no tenderness to palpation of the scalp and 
that the scar had healed with no residuals, is full and 
complete.


CONCLUSION OF LAW

The reduction in the rating for the veteran's laceration 
scar, scalp, from 10 percent to zero percent was proper.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.105(e), 
3.344(a), (b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO, in its rating decision of 
May 1998, relied on an inadequate VA examination in reducing 
the 10 percent evaluation that had been in effect for 
laceration scar, scalp.  As a preliminary matter, the Board 
finds the veteran's claim well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board further 
concludes that the VA has fulfilled its duty to assist the 
veteran by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of this 
claim.

The veteran was involved in an altercation in April 1962, at 
which time he sustained a laceration to the scalp.  The wound 
was sutured with no additional complaint or residuals during 
service.  The RO granted service connection for laceration 
scar, scalp, in February 1977, effective at zero percent from 
January 1977.  After a VA examiner in April 1994 reported 
that the veteran had a tender area in the right temporal 
parietal area underneath his hair, the RO increased the zero 
percent evaluation to 10 percent by a rating decision of July 
1995.  However, the rating was decreased in May 1998 to zero 
percent, effective from August 1, 1998.

In reducing the veteran's evaluation from 10 percent to zero 
percent, the RO complied with the procedural requirements of 
38 C.F.R. § 3.105(e) (1999).  Thus, the question is whether 
that reduction was proper based on the applicable regulation.  
See 38 C.F.R. § 3.344.  Examinations that are less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis for reduction.  
Evaluations on account of diseases subject to temporary and 
episodic improvement will not be reduced on any one 
examination, including arteriosclerotic heart disease, except 
if all the evidence of record clearly warrants the conclusion 
that sustained improvement has been demonstrated.  If 
material improvement in a physical condition is clearly 
reflected, the rating agency must consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
See 38 C.F.R. § 3.344(a); see also Brown v. Brown, 5 Vet.App. 
413, 420-21 (1993); Dofflemeyer v. Derwinski, 2 Vet.App. 277, 
280 (1992).

The February 1998 VA examination report on which the RO based 
its decision is full and complete.  Although the examiner did 
not specify whether she reviewed the claims file, she did 
make a reference to the previous diagnosis of scalp 
laceration, which implicitly indicates that she had knowledge 
of the history of the injury.  The veteran provided her with 
a full history and the examiner physically examined the 
veteran's scalp.  The veteran stated that he was struck on 
the head by the gun butt of a military policeman while he was 
stationed in Germany in April 1962.  Although there was a 
laceration that required suturing, the veteran did not have 
any other complaints of the injury.  In recent years, the 
examiner stated that the veteran had other symptomatology 
unrelated to the laceration scar, including episodes of 
lightheadedness, headaches rather typical of tension-type 
headaches, and a chronic "nervous" problem, for which the 
veteran was receiving Social Security benefits.  On physical 
examination, the veteran had very thick hair, and no scar 
could be visualized.  The veteran also had no tenderness to 
palpation of the scalp, and no definite scar could be 
palpated by the examiner.  The examiner indicated that the 
previous diagnosis of scalp laceration should be amended to 
reflect that the wound was healed and that there were no 
residuals.

This examination report is unequivocal in that there has been 
a material improvement with respect to the veteran's 
laceration scar.  Although the veteran has indicated that he 
feels the examination was inadequate, he is not qualified to 
offer an opinion on a question that requires a medical 
determination.  Moreover, there is no objective indication 
that the examination was inadequate in that the examiner 
reported that she palpated the scar, and it was not tender.  
Because examinations disclosing improvement warrant a 
reduction in rating, the RO was proper in reducing the 
veteran's rating from 10 percent to zero percent for 
laceration scar, scalp.  See 38 C.F.R. § 3.344(c).  Moreover, 
the veteran's laceration scar is not subject to temporary and 
episodic improvement, such as arteriosclerotic heart disease, 
so as to make reduction based on one examination improper.  
See 38 C.F.R. § 3.344(a).  The veteran has complaints of 
lightheadedness, headaches, and a "nervous" problem, but 
the medical evidence reflects that these are unrelated to the 
April 1962 incident and his laceration scar.  In the present 
case, it is reasonably certain that the improvement will be 
maintained under the ordinary conditions of life because the 
examiner reported that the laceration scar was healed.  As 
the examiner in February 1998 indicated that there were no 
residuals from the scar, the Board concludes that sustained 
improvement has been demonstrated.  Finally, because the 
examination was full and complete, the evidence of record 
reflects that the RO was proper in reducing the veteran's 
compensable evaluation for laceration scar, scalp to zero 
percent.


ORDER

The reduction in the rating for the veteran's laceration 
scar, scalp, from 10 percent to zero percent was proper, and 
the appeal for restoration of the 10 percent rating is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


